 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT Is HEREBY ORDEREDthat the appropriate unit covered by thecertification of District No. 6, International Association of Machin-ists,AFL-CIO, in Case No. 3-RC-1164, be, and it hereby is, clarifiedso as to includethe following :(a)Those employees now classified in department 12, who are tobe transferred from the machine shop to the special grindingbuilding to perform the same work as they are now doing in themachine shop.(b)Those employees now classified in department 12, who are tobe transferred from the machine shop to the special bushingmanufactureand grinding building to perform the same work asthey are now doing in the machine shop.Montgomery Ward & Co., IncorporatedIandInternational Asso-ciation of Machinists,Ranger District No. 49, Petitioner.CaseNo. 28-RC-1233.December 24, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hearing OfficerJ.W. Cherry.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board 3 finds:1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act for the following reasons.The Employer is an .Illinois corporation with its principal placeof business in Chicago, Illinois. It is engaged in the distribution ofmerchandise throughout the United States through a system of retail,mail-order, and catalog stores.The subject case concerns only theretail store in Thomas Mall, Phoenix, Arizona.1As amended at the hearing.3After the hearing and pursuant to Section 102.67 of National Labor Relations BoardRules and Regulations, Series 8, as amended, the Regional Director issued an order trans-ferring this case to the Board for decision.3Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Fanning and Brown].150 NLRB No. 56. MONTGOMERY WARD & CO., INCORPORATED599The Petitioner seeks to represent, as a departmental unit, the servicedepartment employees of the automotive service center 4 of theEmployer's Thomas Mall store. The Employer contends that only astorewide unit is appropriate.The Employer's Thomas Mall operations consist of a retail storeand an automotive service center.The automotive service center ishoused in a separate building about one.block from the retail store 5and is divided into a sales floor and a service department with asmall cashier's office off the service department floor.The Employer has approximately 300 employees at its ThomasMall operations of whom approximately 39 are supervisors.Thereare approximately 32 employees in the automotive service center ofwhom approximately 21, including 1 supervisor, are employed inthe service department.Only the employees in the service depart-ment of the automotive service center are involved in this proceeding.The Petitioner would include the following automotive servicecenter employees in its requested departmental unit:1.Approximately five mechanics.These mechanics install air-conditioners, transmissions, engines, and any parts sold in the autoaccessories store.The Employer states that these are skilled employ-ees.Although the Employer may hire inexperienced men, they arenot accorded the status of mechanics until theyhavegone throughthe Employer's formal training program.2.Four gas island attendants.As the name indicates, theseemployees sell gasoline to customers.They also lubricate automo-biles when they are not busy selling gasoline.3.Two seat cover installers.These employees install seat coversin customers' automobiles.4.One stockman.The record is silent as to the duties of thisemployee.He is a regular part-time employee and works only inthe automotive service center.5.An unknown number6 of tire mounters.These employeesmount tires and also lubricate automobiles when they are not busy.The Petitioner would exclude the following automotive servicecenter employees :1.Foursalesmen.These employees sell tires and automobileaccessories.They are the only employees in the automotive servicecenter who are on a commission basis.The Employer states thatthesesalesmendo stockwork (arrange their stock to get ready forthe next day's sales)every day but that it is not the same stockworkdone by the stockman.'While the Petitioner-requested unit is expressed in terms of certain employees of theautomotive service center,in effect it has requested all employees of the service department.5 The Employer contends that this separation is required by a city safety ordinance.When asked how many tire mounters were employed in the automotive service center,the Employer replied,"Well,I couldn't answer that exactly." 600DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Two cashiers.These employees work in the small office adja-cent to the service floor and accept payment for work performed oncustomers' automobiles.They also process shop cards that are pre-sented to them by their supervisor.One of these employees is aregular part-time employee and works only in the automotive servicecenter.As stated earlier, the automotive service center is divided into asalesfloor and a service department.The sales floor is furtherdivided into a tires sales department and automobile appliances salesdepartment.From the record it appears that all of the requestedemployees work in the service department,? while the excludedemployees work either on the sales floor or in the cashier's office.The requested employees in the automotive service center wear uni-forms while the excluded employees do not.There is no evidence of any interchange of service department em-ployees with other employees nor is there evidence of employee inter-change within the automotive service center.The Employer statedthat the part-time cashier in the automotive service center was trans-ferred from the main retail store.The Employer also stated, how-ever, that no employees have been transferred from the automotiveservice center to the main retail store.Each of the departments in the automotive service center is super-vised by a different department manager.The Employer states,however, that each department manager may supervise employees ofany of the other departments in the automotive service center. Thesedepartment managers all report to the operating manager, who inturn reportsto the store manager.It is true that there are some factors which would justify thestorewide unit contended for by the Employer. Thus, all employeesat the Employer's Thomas Mall operations enjoy the same conditionsof work and employee benefits. Furthermore, a storewide or overallunit is presumptively appropriate for the purposes of collectivebargaining.8However, Section 9 (b) of the Act not only empowers the Board todecide in each case "the unit appropriate for the purposes of col-lective bargaining," but also directs it to make appropriate unitdeterminations which will "assure to employees the fullest freedomin exercising the rights guaranteed by this Act," i.e., the rights ofself-organization and collective bargaining. In effectuating this man-7 It is not clear where the stockmanworks.However,itwould seem reasonable toassume that there would be stockwork in both the service department and on the,sales floor.-8 See Section9(b),National Labor Relations Act, Series8,as amended.See alsoJ.W. Mays, Inc.,147 NLRB968;Polk Brothers,- Inc.,128 NLRB330;Bullock's In-corporated,d/b/a I. Magnin&Company, etc.,119 NLRB642, 643;Western ElectricCompany, Incorporated,98 NLRB 1018,1032;May Department Stores Company, Kauf--mann Division,97 NLRB 1007,1008.1 MONTGOMERY WARD & CO., INCORPORATED -601date, the Board has recently reemphasized that the Act does notcompel labor organizations to seek representation in the most com-prehensive grouping of employees unless such grouping constitutestheonlyappropriate unitsAlthough a unit consisting of all em-ployees of the. Employer at its Thomas Mall operations may beappropriate for the purposes of collective bargaining, there is nobargaining history covering such a unit. In such circumstances, theBoard has held that the appropriateness of an overall unit does notestablish that a smaller unit is inappropriate.10Thus, the issue hereis simply whether a unit consisting of only employees of the servicedepartment is appropriate in the circumstances ofthiscase andnotwhether another unit consisting of all employees employed in theEmployer's Thomas Mall operations or all employees employed inthe automotive service center would also be appropriate, more appro-priate, or most appropriate.Under all the circumstances of this case, it is our opinion that theservicedeR,artment is sufficiently homogeneous, identifiable, and dis-tinct from the other departments to warrant a finding that theemployees constitute a separate appropriate unit. In view of thefact that they exercise different skills, have separate supervision,work inan areadifferent from the other employees, wear uniformswhich set them apart, and perform no selling function, we find thatthe employees sought herein have a mutuality of interests not sharedby other employees which is sufficient to justify their establishment asa separatebargaining unit, and which "will assure to [them] thefullest freedom in exercising the rights guaranteed by [the] Act." 11We also note that no labor organization seeks to represent theseemployees in a broader unit.Accordingly, we find that the followingemployees of the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9(b) of the Act:All employees employed in the service department of the automo-tiveservice centerof the Employer's Thomas Mall, Phoenix, Arizona,e Bagdad Copper Company,144 NLRB1496;P. Ballantine4 Sons,141 NLRB 1103,See also F.W.Woolworth Company,144 NLRB 307;Dixie BelleMills, Inc., a Wholly-Owned Subsidiary of Bell Industries,Inc.,139 NLRB629;Sav-On Drugs, Inc.,138NLRB1032;Quaker City Life Insurance Company,134 NLRB 960,enfd. on this point319 F.2d 690(C A. 4).1oBagdad Copper Company,supra,footnote 9;P. Ballantine&Sons, supra,footnote 9;Dixie Belle Mills,Inc., etc., supra,footnote 9.11We distinguish our, holding here fromMontgomery Ward & Company,Incorporated,78 NLRB 1070, where theBoard refused to grant a separate unit of filling station at-tendants,drivers, greasers,and tiremenemployed atthe filling station and tire store ofthe employer's retail store on the groundsthat the requestedemployees were not a skilledcraft group and because ofthe closerelationshipof their work to that ofthe sales clerksat the service station andthe similarityof the wages,hours, and working conditions ofall the employer's retail store employees.In the instant case, there is a nucleus of craftemployees(themechanics)and the record, moreover,reveals the absence of any closerelationship between the work of the requested employees and any other group of em-ployees employed by the Employer at its Thomas Mall operations. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations,including mechanics,tiremounters,seat cover installers,stockmen,12 and gas island attendants; excluding all other employees,office clerical employees, cashiers, salesmen, watchmen, guards, andsupervisors,as definedby the Act.[Text of Direction of Election omitted from publication.]12 As it is not clear from the record whether the requested stockman actually worksin the service department,we shall permit him to vote subject to challenge.Gainesville Publishing Company, A Division of Cowles Maga-zines and Broadcasting,Inc.andRobert Lamar LeeandDorusE.NorwoodandGainesville Typographical Union,No. 911,International Typographical Union,AFL-CIOGainesville Publishing Company, A Division of Cowles Maga-zines and Broadcasting,Inc.andRosemary L. HertelandWilliam C. StrawnandGainesville Typographical Union, No.911, International Typographical Union,AFL-CIOandRich-ard P. ArnoldandPreston E. DenningtonandRaymond A.Glass.Cases Nos. 12-CA-2680-1, 12-CA-2680-2, 12-CA-2680-3,12-CA-2737-1, 12-CA-2737-2, 12-CA-2737-3, 12-CA-2737-4, 12-CA-2737-5, and 12-CA-2737-6.December 28, 1964DECISION AND ORDEROn April 29, 1964, Trial Examiner Paul Bisgyer issued his Deci-sion inthe above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommendingthat it cease and desist therefrom and take certainaffirmativeaction,as setforth in the attached Decision.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supportingbrief.The General Counsel and the Charging Unionfiled no exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theentirerecord in this case, including the Trial Examiner's Decision150 NLRB No. 60.